Citation Nr: 0630415	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  99-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertensive 
cardiovascular disease.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for nicotine dependence.

4.  Entitlement to service connection for a heart disorder 
due to tobacco use in service.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran had normal 
blood pressure readings taken in 1956, 1958, 1961, 1964, 
1967, and 1968, and the veteran's claims file is void of a 
medical opinion linking his diagnosed hypertension to his 
time in service.

2.  The evidence of record fails to either show that the 
veteran was in combat in Vietnam, or confirm one of the 
veteran's reported stressors.

3.  The evidence of record fails to show that the veteran has 
nicotine dependence.

4.  The evidence of record fails to show that the veteran's 
heart condition was either caused by or began during his 
military service, or that it was caused by a service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

3. The criteria for service connection for nicotine 
dependence are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for service connection for a heart disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Hypertensive cardiovascular disease

The veteran asserts that he developed high blood pressure 
while in service which eventually led to hypertension.

A hospitalization report in 1977, ten years after the veteran 
was discharged from service, indicated that the veteran had a 
history of high blood pressure and was known to be 
hypertensive.

In February 2006, a VA examiner reviewed the veteran's entire 
medical history.  He noted that the veteran had multiple 
blood pressure readings in 1956, 1958, 1961, 1964, 1967, and 
1968, all of which were within normal limits.  The examiner 
acknowledged the veteran's diagnosis of hypertension in 1977, 
and his ongoing heart problems; however, the examiner opined 
that he saw no evidence that showed that the veteran's 
hypertension was a result of his time in service.

While the veteran's outpatient treatment records confirm that 
the veteran is currently diagnosed with hypertension, there 
is no indication within these records that the veteran's 
hypertension either was caused by or began during his 
military service.  

As the veteran's claims file is void of a medical opinion of 
record indicating that it is as likely as not that his 
hypertension was either caused by, or began during, his 
military service, the criteria for service connection for 
hypertension have not been met.  Therefore, the veteran's 
claim is denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  However, in this case, the 
evidence fails to reflect that the veteran was involved in 
combat.  While the veteran indicated that his receipt of the 
Vietnam campaign medal with device should serve as 
confirmation of combat, this medal was awarded to all members 
of the Armed Forces of the United States who served for at 
least 6 months in South Vietnam between March 1, 1961 and 
March 28, 1973.  As such, this medal is not proof of combat 
exposure.  Similarly, the veteran contends that he received a 
letter of commendation for his exposure to sniper fire; 
however, the veteran's letter of commendation is not 
contained in his file, and efforts to obtain the veteran's 
personnel records have repeatedly been unsuccessful.  There 
is also nothing in the veteran's service medical records to 
indicate that the veteran was wounded during combat.  
Accordingly, the evidence fails to show that the veteran was 
involved in combat in Vietnam.  As a result, confirmation of 
an alleged stressor must be obtained.

The veteran is currently diagnosed with PTSD (from a 
September 2002 VA examination), based on his reported Vietnam 
stressors.  The veteran's principal stressor relates to his 
job as a loader operator when it was his responsibility to 
drive a bulldozer and clear out mines.  The veteran indicated 
that while serving with "B Company" of the 7th Engineers 
near Da Nang in the winter of 1964 he was operating a 
bulldozer and was exposed to exploding mines and to snipers 
and many of his fellow operators were killed and wounded 
while performing this duty.  The veteran also indicated that 
during his second tour he was attached to the 3rd Shore Party 
which was part of the 3rd Infantry.  The evidence which has 
been obtained, however, fails to corroborate the veteran's 
reported stressor.  Operational records from the 3rd Shore 
Party Battalion were obtained and reviewed, but they fail to 
corroborate the veteran's described stressors.  Records were 
also sought for the 7th Engineers during 1964, but the Marine 
Corps Historical Center was unable to locate any records.  

While the veteran has made several attempts at describing his 
stressors, he failed to complete the actual stressor 
questionnaire which was sent to him in November 1997.  This 
form requests specific dates and unit assignments which 
facilitate research on specific stressors.  Given the lack of 
specificity of the veteran's letters, it is difficult to 
pinpoint the exact timeframe in which he reportedly came 
under sniper fire.  In any event, the current evidence of 
record fails to corroborate the veteran's account, and 
without more specific information pertaining to the veteran's 
reported stressors, additional searches would be futile.  
Absent credible supporting evidence that the claimed in-
service stressor occurred, a basis upon which to establish 
service connection for PTSD has not been presented, and the 
appeal is denied.  

Nicotine Dependency

Since the veteran's claim for disability due to in-service 
tobacco use was filed before June 9, 1998 (the veteran's 
claim was filed in November 1997), the Board must consider 
the law as it existed at that time.

With regard to claims filed prior to June 9, 1998, service 
connection can be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).

Two medical questions arise in cases where secondary service 
connection for a tobacco-related disability is sought: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) was the nicotine dependence which arose 
during service considered the proximate cause of disability 
occurring after service.  With regard to the first question, 
the determination of whether the veteran is dependent upon 
nicotine is a medical issue.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, it must 
then be determined whether the post-service usage of tobacco 
products was the proximate cause of the disability for which 
service connection is sought. A supervening cause of the 
disability or death would sever the causal connection to the 
onset of nicotine dependence in service.

The veteran indicated that he began smoking in the military 
and has continued to smoke one pack-per-day ever since.  He 
maintains that his drill instructor in boot camp insisted 
that everyone smoke to relax them and so he began smoking in 
1956.  The veteran asserted that he has attempted to undergo 
smoking cessation classes through the VA, but that nothing 
has been successful.

VA treatment records reflect the veteran's periodic interest 
in quitting smoking, but the treatment records give the 
impression that the veteran was never fully committed to 
quitting as he failed to complete any cessation program.  For 
example, the veteran was screened for risk factors for using 
a nicotine patch in January 1999 after having been 
recommended for the program in February 1998.  However, while 
he enrolled in a smoking cessation program (having been 
unsuccessful in quitting smoking in 1998), a February 1999 
treatment record noted that the veteran was going to have to 
restart the program, because he missed a class.  VA 
rescheduled the veteran for another program, but he failed to 
attend his March 1999 smoking cessation class (as noted by an 
April 1999 treatment record).  The veteran underwent another 
smoking cessation consultation in July 2001 at which he 
indicated that he was not interested in attending the smoking 
cessation program, but stated that he would try to quit 
smoking on his own using the materials that VA had provided 
him.  Nevertheless, by October 2001, the veteran was again 
complaining that he could not quit (presumably on his own) 
and he was scheduled for another smoking cessation program.  
However, the veteran again failed to attend his scheduled 
appointment in November 2001.

At a VA examination in September 2002, the examiner noted the 
veteran's reported history of starting smoking while in 
service, and his attempts at cessation through the VA.  
Nevertheless, despite being aware of the veteran's history of 
smoking, the examiner indicated that he did not find 
sufficient evidence to warrant a diagnosis of nicotine 
dependence.  He explained that while the veteran had 
previously been diagnosed with nicotine dependence, the 
examiner opined that the veteran had not showed evidence of 
tolerance, withdrawal, or larger ingestion of the substance, 
and noted that there were not repeated unsuccessful efforts 
to reduce or control his cigarette smoking.

While the veteran has claimed a desire to stop smoking, he 
has often missed scheduled smoking cessation classes for 
which he was enrolled; and, while the veteran has 
occasionally been diagnosed with a tobacco use disorder (such 
as in March 2000), the VA examiner who studied the veteran's 
entire medical history found that this was an incorrect 
diagnosis.  As the VA doctor specifically studied this issue, 
reviewed the other treatment records, and supplied reasons 
and bases for his conclusion, his opinion that the veteran 
does not have nicotine dependence is taken as more persuasive 
than the various assessments of nicotine dependence contained 
in the treatment records.

While the veteran has testified as to his smoking history, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to diagnose himself with nicotine dependence. 

Given that the most probative medical evidence shows the 
veteran does not actually have nicotine dependence, the 
veteran's claim is denied.

Heart disorder 

The veteran believes that his high blood pressure and smoking 
were responsible for his heart attack in 1997.  Surgery notes 
from August 1997 indicate that the veteran had congestive 
heart failure, and the veteran testified that his VA doctor 
told him that if he did not cut down on his cigarette 
consumption his heart condition was going to get worse.  

While the veteran has clearly had heart trouble, the 
preponderance of evidence fails to show that it is related to 
his time in service, either directly or secondarily.

Service medical records fail to show any treatment for heart 
problems while the veteran was in service, and on the 
veteran's last physical in August 1968 he was noted to have a 
normal heart by the medical officer.

Treatment records similarly discuss the veteran's heart 
condition and describe the 1997 treatment of his congestive 
heart failure, but they fail to provide any indication that 
it is as likely as not that his heart condition was caused by 
service. 

While the veteran has smoked since he was in service and 
while smoking is a risk factor for heart disease, it has 
already been established that the veteran does not have a 
nicotine dependency; and his claim of entitlement to service 
connection for hypertension was denied by this decision.  

Given that the veteran's claims file is void of a medical 
opinion of record connecting his heart condition either to 
his time in service or to a service-connected disability, and 
the fact that he does not have a diagnosis of nicotine 
dependence, the veteran's claim of entitlement to service 
connection for a heart condition is denied on both a direct 
and secondary basis.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2004.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

VA and private treatment records have been obtained, as have 
service medical records.  Monthly reports for the veteran's 
Marine unit in Vietnam were also acquired, and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a RO hearing, and was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Efforts were made to obtain the 
veteran's service personnel records, but a response was 
received indicating that the records no longer existed.  
Efforts were also made to obtain records for the 7th Engineer 
Battalion from 1964, but the Marine Corps Historical Center 
indicated that no records were available for that battalion 
during that period. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for hypertensive cardiovascular disease is 
denied.

Service connection for post traumatic stress disorder is 
denied.

Service connection for nicotine dependence is denied.

Service connection for a heart disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


